         Case 1:20-cv-02475-DKC Document 21 Filed 04/22/21 Page 1 of 9



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                          :
RUTH E. KANTOR, M.D.,
                                          :

     v.                                   : Civil Action No. DKC 20-2475

                                          :
XAVIER BECERRA,1 in his
official capacity as Secretary          :
of the Department of
Health and Human Services               :

                            MEMORANDUM OPINION

     On March 25, 2021, the undersigned issued a memorandum opinion

and order directing the parties to show cause why this case should

not be remanded.      (ECF Nos. 16 & 17).        The Secretary responded to

the show cause order on April 1 (ECF No. 18), Plaintiff responded

on April 15 (ECF No. 19), and the Secretary replied to Plaintiff’s

response on April 19 (ECF No. 20).               For the following reasons,

this action will be remanded to the Medicare Appeals Council

(“Council”)     for   further    action       consistent   with    the   court’s

previous memorandum opinion.        (ECF No. 16).

     The parties agree that remanding this case to the Council is

appropriate.      (See ECF Nos. 18, at 1 & 19, at 1).             They dispute,




     1 The complaint named Alex M. Azar, former Secretary of Health
and Human Services (“HHS”) as Defendant. (ECF No. 1). As of the
time of the filing of this opinion, Xavier Becerra now serves as
HHS Secretary (“Secretary”).     Pursuant to Fed.R.Civ.P. 25(d),
Secretary Becerra is automatically substituted as a party to this
action.
         Case 1:20-cv-02475-DKC Document 21 Filed 04/22/21 Page 2 of 9



however, whether the court may remand with specific instructions

as to how the Council must resolve the merits of Plaintiff’s claim.

In her complaint, Plaintiff requested only that the court “[i]ssue

an order remanding . . .       to the Medicare Appeals Council with an

instruction to consider Dr. Kantor’s timely appeal on the merits.”

(ECF No. 1, at 11).        Plaintiff, however, now requests that this

court     “remand   with   specific    instructions      that    the   Council

reimburse [her] the full amount of the costs she incurred” and

further     requests   a   hearing    on   the   issue   of     what   specific

instructions to provide.       (ECF No. 19, at 1 & 5).

     The Secretary urges the court to reject this request and

argues that because “neither the ALJ nor anyone below has opined

on the merits of Plaintiff’s reimbursement claim . . . there is no

decision for the [c]ourt to review and the [c]ourt lacks subject-

matter jurisdiction over Plaintiff’s new request.”               (ECF No. 20,

at 2).    The Secretary further states that “Plaintiff’s request for

the [c]ourt to decide the merits of her claims before the Secretary

has a chance to address that issue is contrary to [42 U.S.C. §§]

405(g) and (h) and unequivocal Supreme Court law [in Shalala v.

Illinois Council on Long Term Care, Inc., 529 U.S. 1, 14-15 (2000)

and Smith v. Berryhill, 139 S. Ct. 1765, 1773 (2019)].”                (Id.).

     Plaintiff acknowledges that “when an agency makes an error of

law in its administrative proceedings, a reviewing court should

ordinarily remand the case to the agency for further action

                                       2
      Case 1:20-cv-02475-DKC Document 21 Filed 04/22/21 Page 3 of 9



consistent   with   the   correct   legal   standards”   but   nonetheless

asserts the court should grant her request because “courts possess

broad discretion to consider the undue delays and prejudice that

fall on parties during the lengthy administrative process.”           (ECF

No. 19, at 1-2).      Plaintiff contends that “[t]his is a highly

unusual case where the underlying facts are such that the Council

has no discretion to act in any other manner, and a remand for

further proceedings would produce additional unnecessary delay in

an action where Petitioner is clearly entitled to reimbursement.”

(Id., at 4).   In support of her request, Plaintiff cites only two

cases: Saltares v. Bowen, 711 F. Supp. 162 (S.D.N.Y. 1989) and

Community Hosp. of Roanoke Valley v. Health and Human Services,

770 F. 2d 1257 (4th Cir. 1985).      Neither of these cases, however,

support the proposition that this court may remand to the Council

with instructions to rule in Plaintiff’s favor on the merits.

     In Saltares, the plaintiff applied for and was denied social

security disability benefits.       The plaintiff appealed his denial

to the district court and the case was remanded to the Secretary

for further proceedings.      The plaintiff then asked the district

court to award him interim monthly social security disability

benefits pending the outcome on remand, arguing that such benefits

were warranted given that he previously endured delays due to the

Secretary’s error and had a high probability of success on remand.

The court disagreed and concluded that the award of interim

                                     3
         Case 1:20-cv-02475-DKC Document 21 Filed 04/22/21 Page 4 of 9



benefits was not justified “simply because the Secretary’s actions

warrant[ed] remand.”         Saltares, 711 F. Supp. at 165.         This court

first notes that remanding with an order awarding interim benefits

to an individual in the social security disability context is

distinct from the relief that Plaintiff seeks here: remanding with

a dispositive instruction that the Medicare Appeals Council issue

a favorable ruling for Plaintiff on the merits of her claim.                 Any

award of interim benefits in Saltares would not have constituted

a dispositive ruling on the merits by the district court.                 In any

event,    Saltares    does   nothing   to   bolster    Plaintiff’s    argument

because the court ultimately rejected the notion that awarding

interim benefits was warranted.

     Community Hosp. of Roanoke Valley v. Health and Human Services

is also inapposite.           There, plaintiff-hospitals challenged as

arbitrary     and   capricious   and   contrary   to     law   an   HHS   policy

regarding reimbursement due to them for services provided to

labor/delivery patients.         The plaintiff-hospitals exhausted the

administrative appeals process without success and appealed to the

district court.        The district court held that the policy was

irrational and contrary to law and remanded the case to the

Secretary for further consideration.           The Secretary appealed to

the United States Court of Appeals for the Fourth Circuit and the

circuit     court    affirmed    the   lower   court’s     ruling    that    the

labor/delivery policy was arbitrary and capricious and contrary to

                                       4
         Case 1:20-cv-02475-DKC Document 21 Filed 04/22/21 Page 5 of 9



law.     The Secretary requested that the case be remanded so that

she would have a chance to present evidence showing that the

disputed policy was necessary to avoid overcompensating providers.

The United States Court of Appeals for the Fourth Circuit noted

that the Secretary “ha[d] not [yet] had the opportunity to present

[this] evidence” and thus, remanded the case to the district court

for further evidentiary findings with an instruction to find the

policy    invalid      if    the    Secretary     failed   to   present   evidence

supporting      that        the    policy   was    necessary     for   offsetting

overcompensation.           (Community Hosp. of Roanoke Valley, 770 F. 2d

at 1266-67).        Despite the fact that Community Hosp. of Roanoke

Valley involved issuing a contingent instruction on remand, it is

meaningfully distinct from the present case.                    Here, unlike in

Community Hosp. of Roanoke Valley, no factual determination has

ever been made below on the merits of Plaintiff’s entitlement to

reimbursement.      Thus, there is neither a record nor a decision for

this court to review.              As the court previously explained in its

memorandum opinion,

             “[i]t is the [c]ourt’s role to ‘determine
             whether or not as a matter of law the evidence
             in the administrative record permitted the
             agency to make the decision it did.’”
             Abington Mem’l Hosp. v. Burwell, 216 F. Supp.
             3d 110, 129 (D.D.C. 2016) (quoting Styrene
             Info. & Research Ctr., Inc. v. Sebelius, 944
             F.Supp.2d 71, 77 (D.D.C. 2013)). “In short,
             when a district court reviews agency action,
             it ‘sits as an appellate tribunal, and [t]he
             entire case on review is a question of law.’”

                                            5
      Case 1:20-cv-02475-DKC Document 21 Filed 04/22/21 Page 6 of 9



          Id. (quoting Am. Bioscience, Inc. v. Thompson,
          269 F.3d 1077, 1083 (D.C. Cir. 2001)).

Kantor v. Becerra, No. CV DKC 20-2475, 2021 WL 1139757, at *2

(D.Md. Mar. 25, 2021).    While the court previously concluded that,

as a matter of law, the ALJ’s determination that Plaintiff’s appeal

was untimely was arbitrary and capricious, the court did not make

any determination as to the merits of Plaintiff’s claim for

reimbursement.    (Id.,   at   *9).       Nor   could   it   make   any   such

determination given that:

          district courts reviewing agency action under
          the APA’s arbitrary and capricious standard do
          not resolve factual issues, but operate
          instead as appellate courts resolving legal
          questions.   See Marshall County Health Care
          Auth. v. Shalala, 988 F.2d 1221, 1224 (D.C.
          Cir. 1993); 6 J. Moore, Federal Practice
          ¶ 56.17[3], 56–362 (1988).     Like appellate
          courts, district courts do not duplicate
          agency fact-finding efforts.    Instead, they
          address a predominantly legal issue: Did the
          agency “articulate a rational connection
          between the facts found and the choice made”?
          Bowman Transp., Inc. v. Arkansas–Best Freight
          Sys. Inc., 419 U.S. 281, 285, 95 S.Ct. 438,
          441–42, 42 L.Ed.2d 447 (1974) (internal
          quotation marks omitted).     District courts
          may, however, need to resolve factual issues
          regarding the process the agency used in
          reaching its decision.        See Occidental
          Petroleum Corp. [v. SEC, 873 F.2d 325, 339–40
          (D.C. Cir. 1989)].

James Madison Ltd. by Hecht v. Ludwig, 82 F.3d 1085, 1096 (D.C.

Cir. 1996). The merits of Plaintiff’s entitlement to reimbursement

is a factual issue outside the scope of this court’s jurisdiction.

Courts have consistently rejected the notion that they may devise

                                      6
        Case 1:20-cv-02475-DKC Document 21 Filed 04/22/21 Page 7 of 9



and mandate a specific remedy upon remand.               For example, in

Palisades Gen. Hosp. Inc. v. Leavitt, the court         declined to order

HHS to take specific actions on remand stating that: “[u]nlike a

district court managing a garden variety civil suit, a district

court reviewing a final agency action does not perform its normal

role but instead sits as an appellate tribunal.”            426 F.3d 400,

403 (D.C. Cir. 2005) (internal quotations and citations omitted).

Thus,   the    court   concluded    that,    “the   district    court      had

jurisdiction only to vacate the Secretary’s decision . . . and to

remand for further action consistent with its opinion.                  It did

not, as the hospital contends, have jurisdiction to order []

reclassification[.]”      (Id.).    Likewise, in Baystate Med. Ctr. v.

Leavitt, 545 F. Supp. 2d 20 (D.D.C.), amended in part, 587 F. Supp.

2d 37 (D.D.C. 2008), judgment entered, 587 F. Supp. 2d 44 (D.D.C.

2008), the reviewing court also rejected the plaintiff’s request

for an order directing the agency to take specific actions on

remand, explaining that the “[c]ourt is not empowered [] to enter

this type of relief in an APA case.       As this Circuit has explained,

in such a case the district court ‘sits as an appellate tribunal.’”

Id., at 58 (citing County of Los Angeles v. Shalala, 192 F.3d 1005,

1011 (D.C. Cir. 1999)).        Most recently, in Ne. Hosp. Corp. v.

Sebelius, 699 F. Supp. 2d 81 (D.D.C. 2010), aff’d, 657 F.3d 1 (D.C.

Cir. 2011), the plaintiff-a Massachusetts hospital-appealed to the

district court a final decision by the Secretary of HHS concerning

                                     7
        Case 1:20-cv-02475-DKC Document 21 Filed 04/22/21 Page 8 of 9



the amount of Medicare reimbursement due to it for services

provided to certain labor and delivery patients.                    The Secretary

conceded that her decision was erroneous and requested that the

reviewing    court    remand   the   issue   to   the      agency    for   further

proceedings.         The   plaintiff-hospital,       however,       objected   and

requested that the court instead remand with an order directing

the Secretary to count the labor and delivery costs in the manner

that   the   plaintiff-hospital      desired.        The    court    denied    this

request, stating that:

             The [c]ourt cannot grant the Hospital’s
             request. The rule in this circuit is clear:
             “‘when a court reviewing agency action
             determines that an agency made an error of
             law, the court’s inquiry is at an end: the
             case must be remanded to the agency for
             further action consistent with the correct
             legal standards.’” Palisades Gen. Hosp., Inc.
             v. Leavitt, 426 F.3d 400, 403 (D.C. Cir. 2005)
             (quoting County of Los Angeles, 192 F.3d at
             1011); see also Baystate Med. Ctr. v. Leavitt,
             545 F.Supp.2d 20, 58 (D.D.C. 2008) (“A
             district court may not ‘retain jurisdiction to
             devise a specific remedy for the Secretary to
             follow.’” (quoting County of Los Angeles, 192
             F.3d at 1011)).     Accordingly, the [c]ourt
             “ha[s] jurisdiction only to vacate the
             Secretary’s decision . . . and to remand for
             further action consistent with its opinion,”
             and it would be error to do anything more.
             Palisades, 426 F.3d at 403.

Id., at 96.

       As demonstrated by the foregoing precedent, the court lacks

jurisdiction    to    remand   to    the   Council    with    the     instruction

Plaintiff seeks. Doing so would require this court to make factual

                                       8
      Case 1:20-cv-02475-DKC Document 21 Filed 04/22/21 Page 9 of 9



determinations it is not entitled to make in an administrative

review case.   Thus, the court will enter an order vacating the

Secretary’s decision and remanding this case to the Medicare

Appeals Council for further action consistent with its previous

memorandum opinion (ECF No. 16).



                                           /s/
                                 DEBORAH K. CHASANOW
                                 United States District Judge




                                   9
